Colon v Bourdeau (2021 NY Slip Op 05247)





Colon v Bourdeau


2021 NY Slip Op 05247


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, CURRAN, AND DEJOSEPH, JJ.


851 CA 20-01063

[*1]BRANDON COLON, PLAINTIFF-RESPONDENT,
vWYATT BOURDEAU, INDIVIDUALLY, AND IN HIS OFFICIAL CAPACITY AS PRESIDENT OF PHI KAPPA PSI FRATERNITY, ET AL., DEFENDANTS, AND THE ESTATE OF HUNTER BROOKS WATSON, DECEASED, DEFENDANT-APPELLANT. 


COZEN O'CONNOR, NEW YORK CITY (PATRICK B. SARDINO OF COUNSEL), FOR DEFENDANT-APPELLANT. 
COOPER ERVING & SAVAGE, LLP, ALBANY (BRETT D. FRENCH OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Scott J. DelConte, J.), entered July 14, 2020. The order granted the motion of plaintiff for partial summary judgment against defendant the Estate of Hunter Brooks Watson, deceased. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on June 3, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: October 1, 2021
Ann Dillon Flynn
Clerk of the Court